Citation Nr: 1702245	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-28 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right hip disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to August 1945 and from January 1952 to December 1955.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2015, the Veteran appeared and testified before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  The law requires that the VLJ who conducted the hearing shall also participate in making the final determination of the claim.  38 C.F.R. §20.707 (2016).  Here, the VLJ who conducted the hearing is no longer employed by the Board.  In light of this, the Board notified the Veteran of the VLJ's unavailability and offered the Veteran the opportunity to testify at another hearing.  See November 2016 Correspondence.  The Veteran subsequently responded requesting that the Board consider his case without another Board hearing.  See December 2016 Correspondence.  Thus, the Board will proceed with further appellate review of the remaining issue on appeal.

The Board previously remanded this matter in June 2015 for further development and, at the same time, granted service connection for tinnitus.  A January 2016 rating decision subsequently granted service connection for tinnitus, effective the date of claim.  As that decision represents a full grant of the benefits sought with respect to the claim for tinnitus, this claim is no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The only issue remaining on appeal before the Board at this time is the one listed on the title page of this Remand.  In this regard, the Board has recharacterized this issue remaining on appeal to best reflect the broad scope of the claim as indicated by the Veteran.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).

Consistent with the Board's June 2015 remand, the RO afforded the Veteran a February 2016 VA examination, which included a June 2016 VA medical opinion.  Both VA examiners opined that the Veteran's diagnosed hip disorder was less likely than not incurred in or caused by service.  The examiners relied on the fact that the service treatment records failed to show an in-service hip injury.

In light of the above, the Board acknowledges that the absence of medical records cannot be the sole basis for a negative etiological opinion.  This is especially true when the Veteran, as is the case here, competently reports having symptoms of hip pain in-service and receiving treatment shortly after discharge.  See July 2014 Correspondence and May 2015 Board Hearing Transcript; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"); Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  Significantly, these reports do not appear to be specifically considered by the VA examiners.  See March 2016 VA Examination and June 2016 VA Medical Opinion.  Accordingly, as the Veteran's lay statements were not appropriately considered, the Board finds that the March 2016 VA examination and June 2016 VA medical opinion are inadequate.  
Indeed, the previous Board remand conferred on the Veteran the right to compliance with that remand.  As such, based on the foregoing, the Board finds that there has not been the required substantial compliance with the Board's remand directives, which specifically instructed the VA examiner to consider the Veteran's lay statements.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, remand is required for a new VA examination.

Accordingly, the case is REMANDED for the action noted below.  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA and private medical records and associate the documents with the claims file.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed right hip disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be accomplished and all clinical findings reported in detail.

After considering the pertinent information in the record, the VA examiner should opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that any diagnosed right hip disability is related to the Veteran's active service (e.g., is consistent with the Veteran's reports of having sustained an in-service injury to his right hip) or had its onset within one year of service separation.  
The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner must provide a rationale for all opinions offered.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the examination report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After the requested development has been completed, the RO shall review and adjudicate the claim on appeal.  If the decision is adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case (SSOC) and provided with the appropriate opportunity to respond.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

